Citation Nr: 0500254	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  93-01 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
headaches.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hypertension.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
stomach disorder.

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
skin rash.

6.  Entitlement to service connection for a back disorder.  

7.  Entitlement to service connection for arthritis of 
multiple joints.

8.  Entitlement to service connection for sleep apnea.

9.  Entitlement to service connection for obesity.

10.  Entitlement to service connection for dizziness, to 
include balance problems, vertigo and Meniere's disease.  

11.  Entitlement to service connection for a seizure 
disorder.  

12.  Entitlement to service connection for dehydration.

13.  Entitlement to service connection for blurred vision.

14.  Entitlement to service connection for ear ache.  

15.  Entitlement to service connection for swollen ankles.

16.  Entitlement to service connection for keloid scar.

17.  Entitlement to service connection for diarrhea.  

18.  Entitlement to service connection for blood in stool.

19.  Entitlement to service connection for dental injury from 
service trauma for dental treatment purposes.  

20.  Entitlement to an increased rating for service-connected 
hearing loss, left ear, currently evaluated as 0 percent 
disabling (noncompensable).

21.  Entitlement to an increased rating for service-connected 
tinnitus, left ear, currently evaluated as 10 percent 
disabling.

22.  Entitlement to a total rating on the basis of individual 
unemployability due to service- connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The appellant active service from April 1981 to July 1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  In September 1991, the RO determined that 
new and material evidence had not been presented to reopen a 
claim of entitlement to service connection for "dizziness."  
In May 1999, the RO denied a claim of entitlement to service 
connection for a seizure disorder.  In March 2002, the RO 
determined that new and material evidence had not been 
presented to reopen claims of entitlement to service 
connection for skin rash, a stomach disorder, hypertension, a 
nervous condition, and headaches, denied claims of 
entitlement to service connection for arthritis of multiple 
joints, back problems, sleep apnea, obesity, Meniere's 
disease, dehydration, depression, blurred vision, fainting 
spells, ear ache, vertigo, balance problems, swollen ankles, 
obsessive compulsive disorder, degenerative disc disease, 
keloid scar, diarrhea, blood in stool, and "dental injury 
from service trauma (for dental treatment purposes)," and 
denied claims of entitlement to an increased rating for 
service-connected hearing loss, left ear, evaluated as 0 
percent disabling (noncompensable), entitlement to an 
increased rating for service-connected tinnitus, left ear, 
evaluated as 10 percent disabling, and a claim of entitlement 
to TDIU.

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  

The issues of whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, headaches, 
hypertension, a stomach disorder, and a skin rash, and 
entitlement to service connection for a back disorder, 
arthritis of multiple joints, sleep apnea, obesity, balance 
problems, to include vertigo and Meniere's disease, a seizure 
disorder, dehydration, blurred vision, ear ache, swollen 
ankles, keloid scar, diarrhea, blood in stool, and dental 
injury from service trauma for dental treatment purposes, and 
entitlement to TDIU, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

A review of the veteran's substantive appeal, received in 
February 2003, shows that he requested a hearing before a 
Member of the Board (i.e., Veterans Law Judge) at the RO.  In 
May 2004, the RO sent the veteran notice that a hearing was 
scheduled on June 18, 2004.  The veteran failed to appear for 
his scheduled hearing, and there is no record that a request 
for another hearing was ever made.  Without good cause being 
shown for the failure to appear, no further hearing can be 
scheduled and appellate review may proceed.


FINDINGS OF FACT

1.  The veteran has level VI hearing in his left ear.  

2.  The veteran's tinnitus does not present such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.
CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for service-
connected hearing loss, left ear, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2004).  

2.  The criteria for a disability rating in excess of 10 
percent for service-connected tinnitus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.87a, Diagnostic Code (DC) 6260 (1999), DC 
6260 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's March 2002 decision that the evidence 
did not show that the criteria for increased ratings for the 
claimed conditions had been met.  The February 2003 statement 
of the case contained the full text of 38 C.F.R. § 3.159.  In 
addition, in a letter, dated in April 2003, the RO notified 
the appellant that it would obtain all identified, relevant 
information.  The Board concludes that the discussions in the 
April 2003 letter, the RO's decision, and the statement of 
the case, adequately informed the appellant of the 
information and evidence needed to substantiate his claims, 
thereby meeting the notification requirements of the VCAA.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the content of the April 2003 letter, the Board 
notes that in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I) the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In this case, in the April 2003 letter, the appellant was 
requested to identify all relevant treatment and to complete 
authorizations (VA Form 21-4142's) for all evidence that he 
desired VA to attempt to obtain.  He was further notified 
that he could submit this evidence on his own.  Additional 
evidence was subsequently associated with the claims files.  

The contents of the April 2003 letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
to include the "fourth element."  See Pelegrini II, at 120 
and VAOPGCPREC 7-2004 (June 24, 2004).  Therefore, the 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notice.

The Board also notes that the April 2003 letter was sent to 
the appellant after the RO's March 2002 decision that is the 
basis for this appeal.  As noted in Pelegrini II, the plain 
language of 38 U.S.C.A. § 5103(a) requires that this notice 
be provided relatively soon after VA receives a complete or 
substantially complete application for benefits; thus, the 
Court held that under section 5103(a), a service-connection 
claimant must be given notice before an initial unfavorable 
RO decision on the claim.  

However, in reviewing AOJ determinations on appeal, the Board 
is required to review the evidence of record on a de novo 
basis and without providing any deference to the AOJ's 
decision.  As provided by 38 U.S.C. § 7104(a), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993);  Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the April 2003 letter provided to the appellant was not 
given prior to the first AOJ adjudication of the claims, it 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the letter fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
April 2003 letter was sent, the case was readjudicated and in 
December 2003 a Supplemental Statement of the Case was 
provided to the appellant.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notice.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  All 
available, identified and relevant evidence has been 
obtained.  He has been afforded VA examinations.  The Board 
concludes, therefore, that decisions on the merits at this 
time do not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

II.  Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

A.  Hearing Loss

The veteran asserts that he is entitled to an increased 
rating for his hearing loss, left ear.  The Board observes 
that in evaluating service-connected hearing impairment 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

It is essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1 (2004).  In 
this case, the history of the veteran's disability includes 
serving with a military occupation specialty of cannon 
crewman.  A VA examination report, dated in January 1982, 
showed that he had sensorineural hearing loss, left ear, that 
was probably secondary to acoustic trauma.  He was shown to 
have sensorineural hearing loss, left ear, in subsequent VA 
examination reports.  See e.g., VA examination reports, dated 
in April 1985, June 1986, February and December of 1998.  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.  
See 38 C.F.R. §§ 4.85(b), 4.87.  

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  As will be 
apparent from the evidence described below, neither 38 C.F.R. 
§ 4.86(a) nor (b) is applicable in this appeal.

VA ear disease examination reports, dated in December 1998 
and January 1999, note that the veteran has conditions that 
include low frequency sensorineural hearing loss, left ear.  

A VA audio examination report, dated in November 2000, 
contains audiometric findings that revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
15
20
20
LEFT
N/A
55
45
65
70

These results show an average decibel loss of 58.75 in the 
left ear.  The speech recognition ability score was 60 
percent in the left ear.  The report notes moderate sloping 
to severe sensorineural hearing loss in the left ear with 
poor discrimination.  

A VA outpatient treatment report, dated in July 2001, 
(apparently referencing the November 2000 VA test results), 
notes that the veteran has mild to severe sensorineural 
hearing loss, AS (left ear), and a fair speech discrimination 
score, left ear.  

Service connection is currently in effect for only the left 
ear.  According to the regulations, if impaired hearing is 
service-connected in only one ear, in order to determine the 
percentage evaluation, from Table VII, the non-service-
connected ear will be assigned a Roman Numeral designation of 
I.  38 C.F.R. § 4.85(f) (2004).  The November 2000 audiology 
results show that the veteran's hearing in his left ear is 
consistent with level VI hearing.  See 38 C.F.R. § 4.85, 
Table VI.  As such, a noncompensable (0 percent) evaluation, 
and no more, is warranted.  Id., Table VII.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and that the claim must be denied.  

B.  Tinnitus, Left Ear

The veteran argues that an increased evaluation is warranted 
for his tinnitus, left ear.  

The history of the veteran's left ear tinnitus, see 38 C.F.R. 
§ 4.1, includes reports showing that he served with a 
military occupation specialty of cannon crewman.  A VA 
examination report, dated in January 1982, showed that he had 
tinnitus, left ear.  

The Board first notes that during the pendency of this 
appeal, the regulations relating to tinnitus were amended 
effective June 13, 2003.  See 68 Fed. Reg. 25,822 (May 14, 
2003).  The new regulation merely codified existing VA 
practice to award a maximum of a single 10 percent rating for 
tinnitus regardless of whether it is bilateral or unilateral.  
In keeping with VA practice and appropriate precedent, the 
Board will apply the version of the regulation that is most 
favorable to the veteran, since the regulations changed 
during the pendency of his appeal.  See VAOPGCPREC 7-2003 
(2003).

Under both the new and the old regulations, the highest 
schedular rating for tinnitus is 10 percent.  38 C.F.R. § 
4.87, DC 6260 (1999); 38 C.F.R. § 4.87, DC 6260 (2004).  
Therefore, the only way for the veteran to be granted a 
disability rating higher than the current 10 percent is by 
applying an extraschedular rating.  See 38 C.F.R. § 3.321(b) 
(2004).

The new regulation is merely a codification of existing VA 
practice with respect to the maximum rating for tinnitus.  
There is no basis in the old regulations for a separate 10 
percent rating for each ear.  While the rating schedule does 
provide for rating each ear for otitis media, otitis externa, 
and ear neoplasms, it specifically does not address the 
"bilateral" condition in Diagnostic Code 6260 for tinnitus.  
Otitis media, otitis externa, and ear neoplasms are all 
conditions that may affect only one or both ears and may have 
separate complications when bilateral.

Tinnitus, on the other hand, has been defined by the Court as 
a ringing, buzzing noise in the ears.  See YT v. Brown, 9 
Vet. App. 195, 196 (1996); Kelly v. Brown, 7 Vet. App. 471 
(1995) (citing Dorland's Illustrated Medical Dictionary 1725 
(27th ed. 1988)).  Thus, the Board finds that either tinnitus 
is present or it isn't and a single evaluation is appropriate 
whether the tinnitus is perceived as being bilateral or 
unilateral.  The Board also notes that 38 C.F.R. § 3.383 does 
not address tinnitus and that it is therefore not applicable 
to the veteran's claim for an increased rating for that 
disability.

Thus, the Board concludes that the old Diagnostic Code 6260 
provided for a maximum 10 percent rating for recurrent 
tinnitus, whether perceived as unilateral or bilateral.  See 
38 C.F.R. § 4.87, DC 6260; Cromley v. Brown, 7 Vet. App. 376, 
378 (1995) (10% is the highest level possible under the 
regulations for tinnitus).  See also Smith v. Brown, 7 Vet. 
App. 255, 259 (1994) (there is no statutory, regulatory, or 
case authority which requires the Board to make an award of 
10 percent for tinnitus for each ear for a total of 20 
percent).

Therefore, the Board finds that under both the old and the 
new regulations, a single 10 percent rating for tinnitus is 
the maximum allowable under the Rating Schedule.

In its decision, the RO declined to refer the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The criterion 
for such an award is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The relevant medical evidence includes a VA ear disease 
examination report, dated in January 1999, which notes that 
the veteran has conditions that include tinnitus.  A VA 
outpatient treatment report, dated in July 1999, show 
treatment for complaints of tinnitus.  A VA audio examination 
report, dated in November 2000, notes that the veteran 
complained of a constant ringing and roaring in his left ear.  

In this case, the evidence does not suggest that the 
veteran's tinnitus has caused marked employment interference 
or requires frequent medical treatment.  There is no evidence 
suggesting that the veteran is unemployed due to his tinnitus 
and there is no evidence that he has been hospitalized 
specifically for that condition or that it has prevented him 
from working or significantly interfered with work.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  VAOPGCPREC 6-96 (1996).

C.  Conclusion

In reaching these decisions, the Board has considered the 
veteran's statements.  However, the preponderance of the 
evidence is against the claims.  The Board considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claims, such rule is 
not for application in this case.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

A compensable rating for hearing loss, left ear, is denied.  

Entitlement to an increased evaluation for tinnitus, 
currently rated as 10 percent disabling, is denied.


REMAND

With regard to the claims that new and material evidence has 
been presented to reopen claims of entitlement to service 
connection for an acquired psychiatric disorder, headaches, 
hypertension, a stomach disorder, and a skin rash, 
entitlement to service connection for a back disorder, 
arthritis of multiple joints, sleep apnea, obesity, balance 
problems (to include vertigo and Meniere's disease), a 
seizure disorder, dehydration, blurred vision, ear ache, 
swollen ankles, keloid scar, diarrhea, blood in stool, and 
dental injury from service trauma (for dental treatment 
purposes), and entitlement to TDIU, the claims files indicate 
that the veteran is receiving disability benefits from the 
Social Security Administration (SSA).  Although it appears 
that at least some of the medical evidence used by the SSA in 
its decision is associated with the claims files, the SSA's 
actual decision is not currently contained in the claims 
files.  On remand, the RO should attempt to obtain the SSA's 
decision, and ensure that all supporting medical records are 
obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).




Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following actions:

1.  The RO should obtain the records 
pertinent to the appellant's claim for 
Social Security disability benefits, as 
well as the medical records relied upon 
concerning that claim, from the Social 
Security Administration.  

2.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any of the determinations remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


